DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 17 May 2022, the following occurred:
claims 1, 8, and 15 were amended.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 April 2022, 18 May 2022, 23 May 2022, and 11 August 2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2003/0191669 A1), hereinafter Fitzgerald, in view of Connely, IV et al. (US 2018/0121843 A1), hereinafter Connely, further in view of Perez et al. (US 2016/0285876 A1), hereinafter Perez.

Claims 1, 8, and 15:
Fitzgerald discloses:
(claim 1)  A method for providing an integrated back-end computing function for a practice management system, the method comprising:
(claim 8)  An apparatus comprising at least one processor, at least one communications interface, and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least:
Figures 1 and 2 and [0018]-[0019] and [0025]-[0026]. The abstract discloses the use of processors, with [0019] specifically disclosing the hardware and software of the invention being implemented via computer systems and servers, which can be assumed to contain basic computer components, such as a processor, memory, and code/instructions stored on the memory. [0018] and [0025]-[0026] disclose “portals” which can be understood to be equivalent to an interface. 
(claim 15)  A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer program code instructions, when executed by a processor of a computing entity, are configured to cause the computing entity to:
See previous citation.
receiving, by a central computing entity, an encrypted request for performance of a back-end function, wherein the encrypted request is generated by a corresponding practice management system 
Figure 3 and [0028], step 303 disclosing a request for encounter related information and step 315 disclosing a request to schedule a visit. These requests are associated with a particular function (i.e. retrieve data or schedule visit), provider, and system, such as indicated in [0028] and [0029], such as a hospital, clinic, physician, or payer. [0025] discloses encryption and decryption of the data of the application. Additionally, [0038] discloses an interface (i.e. interactive user interface) that can be accessed via portals by participants, such as healthcare providers, payers, patients, employers, etc…, wherein the portals “provide the functions these entities respectively require,” with each portal representing a practice management system of each respective entity. [0020] discloses a “historian unit” which tracks data changes (such as those associated with a back-end function) by recording, for example, source and identity of the author of the changes, where sources include healthcare providers, healthcare payer institutions, consumers, employers, and government agencies. This is further shown in [0025], disclosing a specific example wherein an audit trail identifying access is kept to maintain HIPAA compliance. Thus, identification of the source and identity of the author as in [0020] corresponds to identification of a practice management system and interface as in [0038]. Figure 4, and [0030], for example, show display elements of a user interface. Additionally, Connely discloses a plurality of practice management systems, such as in [0007] discussing interacting seamlessly with provider EHR systems and insurance company data analytics systems (see motivation to combine below).
based at least in part on the encrypted request, generating, by the central computing entity, a trigger indication that comprises patient identifying data 
Figure 3 and [0028], step 303 disclosing receiving patient identification information and a request, which is then used to acquire information. Back-end functions include Figure 3 and [0028], step 303 a request for encounter related information and step 315 a request to schedule a visit. Also see Connely [0118] and [0048], as discussed below.
processing the trigger indication using a program code module corresponding to the requested back-end function and operating on the central computing entity to generate a response;
Figure 3 and [0028], step 309 disclosing collating requested encounter information (i.e. a response) for the patient identified.
converting, by the central computing entity and based at least in part on the data identifying the generating practice management system and the interactive user interface within the encrypted request, the response into a notification in a format corresponding to the interactive user interface generated by the corresponding practice management system to configure at least a portion of the notification for insertion into the interactive user interface with the one or more display elements generated by the corresponding practice management system in a format corresponding to the corresponding practice management system; and
Figure 3 and [0029], step 311 disclosing processing the collated encounter information to be suitable for presentation to a patient, including a scrollable display image or a composite multi-window display image. [0026], for example, discloses presentation of information from multiple sources to a user via a portal (i.e. practice management system), specifically through an application (i.e. user interface), and thereby in a corresponding format. This is addressed in [0029] by the phrase “suitable for presentation.” Figure 4, and [0030], for example, show display elements of a user interface. [0025] discloses encryption and decryption of the data of the application. Additionally, Connely discloses providing a response notification in an interface, such as in [0121]-[0123] (see motivation to combine below).

Figure 3 and [0029], step 311 disclosing generating a display image showing the information, further including a printable report. Figure 4, and [0030], for example, show display elements of a user interface. Additionally, Connely discloses providing a response notification in an interface, such as in [0121]-[0123] (see motivation to combine below). 

While Fitzgerald does disclose a trigger indication comprising patient identifying data, Fitzgerald does not explicitly disclose “based at least in part on the encrypted request, generating, by the central computing entity, a trigger indication that comprises patient identifying data and data identifying the corresponding practice management system.” However, Connely does disclose this limitation, specifically:
receiving, by a central computing entity, an encrypted request for performance of a back-end function, wherein the encrypted request is generated by a corresponding practice management system of a plurality of practice management systems in communication with the central computing entity, and wherein the encrypted request is associated with a provider accessing an interactive user interface generated by the corresponding practice management system;
[0007] discloses a system connecting disparate systems which interacts seamlessly with provider EHR systems and insurance company data analytics systems.
based at least in part on the encrypted request, generating, by the central computing entity, a trigger indication that comprises patient identifying data and data identifying the corresponding practice management system, wherein the trigger indication is configured to initiate execution of the requested back-end function of a plurality of available back-end functions;
[0118] discloses the Sensor (see [0048]) recognizing accessing an EHR as a trigger event, and the Sensor further transmitting healthcare information, a patient identifier, and an identifier relating to the user accessing the EHR (i.e. data identifying the practice management system) to Hive (see [0049]). Also see [0120]-[0121]. As perhaps best shown in [0048], the triggering event (i.e. trigger indication) can cause the Sensor to send, retrieve, request, and/or transmit information or take some other action (i.e. initiation of back-end function of a plurality).

[0121]-[0123] discloses providing a response notification in an interface which includes interactive user interface elements, such as the ability to select the alert which causes a additional information to “slide-out.” This is part of the response of the requested back-end function has triggered by the trigger indication, as demonstrated in [0120] and prior [0115]-[0118] disclosing Figure 10. [0122] discloses this alert as being displayed on the computing device already being utilized to, for example, [0120] access electronic health records (i.e. notification provided with display elements of the system via the user computing entity). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus, and computer program product as disclosed by Fitzgerald with the above limitation as disclosed by Connely.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “allow for the transmitted healthcare information to be easily associated and connected with other relevant events, triggers, and context” (Connely:  [0118]) and to “[interact] seamlessly with provider EHR systems and insurance company data analytics systems…” (Connely:  [0007]).

While Fitzgerald does disclose providing the notification, and even discloses encryption of data, Fitzgerald does not explicitly disclose the step of “encrypting…the notification.” However, Perez does disclose this limitations, specifically:
encrypting…the notification
[0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, apparatus, and computer program product as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald because “when suitable encryption and decryption techniques are used, personal health information may be shared” (Perez:  [0185]). 

Claims 2, 9, and 16:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
accessing data for performing the back-end function by issuing one or more application program interface (API) calls, the one or more API calls issued based at least in part on the practice management system.
[0042] discloses using APIs by participant and system software applications for the back-end function of requesting information so that participants can communicate using their own data formats (i.e. practice management systems).
	
Claims 3, 10, and 17:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
the trigger indication is generated responsive to user interaction with a provider computing entity as determined by a listener operating on the central computing entity.
[0028] discloses using the trigger indication (request and patient identification) to acquire and collate encounter related information for the patient according to the indication, where the acquiring and collating is performed via the consumer portal server and repository of Figure 2. A further example of the listener is provided in [0029], where a request for a visit by a patient automatically triggers an insurance eligibility verification and a request for referral by a patient physician.

Claims 4, 11, and 18:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
the back-end function is performed based at least in part on eligibility data associated with the patient, the method further comprising performing an eligibility check using the patient identifying data to determine the eligibility data.
[0029] discloses automatically performing an insurance eligibility verification upon a patient requesting a visit.

Claims 5 and 12:
Fitzgerald in view of Connely further in view of Perez discloses the system and apparatus of claims 1 and 8, as discussed above. 

	While Fitzgerald does disclose security features such as encryptions ([0025]) and receiving patient identification for a request to be fulfilled ([0028]), Fitzgerald does not explicitly disclose “performing an authentication of a provider identified in the trigger indication prior to encrypting the notification.” However, Perez does disclose this limitation, specifically:
performing an authentication of a provider identified in the trigger indication prior to encrypting the notification.
[0176] discloses authentication of a user, which can include a medical professional (i.e. provider), authentication information is verified in [0177], as in [0180] listeners identify messages to report to a user, and in [0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “authorize users which are to receive notifications” (Perez:  [0171]).

Claims 6 and 13:
Fitzgerald in view of Connely further in view of Perez discloses the system and apparatus of claims 5 and 12, as discussed above. 

	While Fitzgerald does disclose security features such as encryptions ([0025]) and receiving patient identification for a request to be fulfilled ([0028]), Fitzgerald does not explicitly disclose “the notification is encrypted at least in part based on the authentication of the provider.” However, Perez does disclose this limitation, specifically:
the notification is encrypted at least in part based on the authentication of the provider.
[0176] discloses authentication of a user, which can include a medical professional (i.e. provider), authentication information is verified in [0177], as in [0180] listeners identify messages to report to a user, and in [0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “authorize users which are to receive notifications” (Perez:  [0171]) and because “when suitable encryption and decryption techniques are used, personal health information may be shared” (Perez:  [0185]).

Claims 7, 14, and 20:
Fitzgerald in view of Connely further in view of Perez discloses the system, apparatus, and computer program product of claims 1, 8, and 15, as discussed above. Fitzgerald further discloses:
performing the back-end function comprises requesting and documenting prior authorization for the patient to receive one or more services indicated in the trigger indication.
[0029] discloses a request for a visit by a patient automatically triggering an insurance eligibility verification for the visit and a request for referral by a patient physician.

Claim 19:
Fitzgerald in view of Connely further in view of Perez discloses the computer program product of claim 15, as discussed above. 

	While Fitzgerald does disclose security features such as encryptions ([0025]) and receiving patient identification for a request to be fulfilled ([0028]), Fitzgerald does not explicitly disclose “the computer program code instructions, when executed by the processor of the computing entity, are further configured to cause the computing entity to perform an authentication of a provider identified in the trigger indication prior to encrypting the notification, wherein the notification is encrypted at least in part based on the authentication of the provider.” However, Perez does disclose this limitation, specifically:
the computer program code instructions, when executed by the processor of the computing entity, are further configured to cause the computing entity to perform an authentication of a provider identified in the trigger indication prior to encrypting the notification, wherein the notification is encrypted at least in part based on the authentication of the provider.
[0176] discloses authentication of a user, which can include a medical professional (i.e. provider), authentication information is verified in [0177], as in [0180] listeners identify messages to report to a user, and in [0182] and [0183] the notification is generated and provided, which as at the end of [0184] can include encrypting the notification prior to sending.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product as disclosed by Fitzgerald with the above limitation as disclosed by Perez.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fitzgerald in order to “authorize users which are to receive notifications” (Perez:  [0171]) and because “when suitable encryption and decryption techniques are used, personal health information may be shared” (Perez:  [0185]).

Response to Arguments
Regarding 103, applicant argues (page 10) Fitzgerald discloses a centralized system that does not require identifying back-end functionality and particular practice management systems because the portals of Fitzgerald are integrated in such a way that all data is “transmitted in a single, known format.”
The examiner respectfully disagrees. For example, Fitzgerald [0041] discloses the system requires the use of a translator function to convert data between different data formats used by internal and external participants. [0042] further details these data format conversions as part of accessing data via API calls. Thus, it can be seen that Fitzgerald does not disclose a such a centralized system as argued by applicant.
Applicant further argues neither Connely nor Perez remedies the deficiencies of Fitzgerald. The examiner considers Fitzgerald to disclose applicant’s argued remarks, as discussed immediately above, and the combination of specifically Fitzgerald and Connely to disclose applicant’s amendments, as discussed above in the corresponding rejection.
Applicant further argues the dependent claims are allowable for their dependence on one of independent claims 1, 8, or 15. The examiner respectfully disagrees, as indicated above.
Accordingly, the 103 rejection of claims 1-20 has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Atkinson et al. (US 2014/0136233 A1)
Discloses integrating external medical records data form a plurality of external sources and integrating the data into a global personal health record social timeline, increasing efficiencies and interconnectivity between a plurality of stakeholders.
Romeo (US 2014/0278534 A1)
Discloses data of different healthcare practice management systems in different formats, stored with different encryption protocols and otherwise disparate data types being gathered, translated, and presented to the applications in a form and format readable by the application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626